OFFICE    OF   THE     ATTORNEY       GENERAL        OF    TEXAS
                                    AUSTIN
                                                     I




gonorable E. L. Shelton
county Audit or
Clebume,  Texas

Dear Sir:                  pinion   No. o-210.\                       ‘\




             This office                                   ur letter of Jan-
uary 24 request                                            er the County Aa-
sessor-Colleotor,
ror an independent                                       aooept State and
County taxes with                                         qufring payment
of the school d


roiiaws:
                                             0r   the board      0r




            d%et ot for        whloh such taxes          have been
            ooi 41
                 eoted.’
           Aa lndloated    above, an independent sohool dis-
trlot may have its cyn-$ax assessor       and colleotor, in whloh
event there ooume        no question as to the right of the
oountr assessor   and colleotor    to receive  County and State   ..
taxes without referenoe     to the payment of the independent
sohool district   taxes.
           .----Lb    -‘j
Hon. E. L. Shelton,         Page 2, January 27, 1939


          The oolleotlon of taxes due the State and County
oould not be hampered by the Independent sohool dlstrlots
taking advantage of the right given In ArtIole  2792 to have
the oounty tax aasesaor and oolleotor  act for them also.
          You are, therefore,  advised that the oolleotor
oan aooept the County and State taxes wIthout requiring
payment of the Independent sohool dletrlot  taxes.

                                            Yours   very truly
                                       ATTORNEPGENERALOF TEXAS

                                       By   &-&&--L
                                                          Assirtant

GRL:FG